PER CURIAM.
In the trial court this cause captioned “Finis Rippee, as Father and Next Friend of Forrest E. Rippee, a Minor, Plaintiff, versus Jean (Cuppy) Rippee, Defendant.” No question appears to have been raised as to the propriety of the arrangement of names in the caption.
In the journal entry denying annulment of the marriage between Forrest E. Rippee and Jean (Cuppy) Rippee, the trial court seems to have treated Forrest E. Rippee as the plaintiff, and we will do likewise for the purpose of this opinion.
This husband and wife were not living together when the action was filed or the judgment rendered, but after judgment denying annulment this husband and wife voluntarily' resumed their marital relations, and as indicated by pleadings filed' herein they still fully maintain the relationship of husband and wife. Therefore- the action is moot and likewise this appeal.
Appeal dismissed.
HURST, C.J., and RILEY, OSBORN, BAYLESS, CORN, and GIBSON, JJ;, concur.